DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on April 13, 2022.  Claim(s) 1-3, 5-9, 11, 13-15, 17 and 19-21 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 9, and 15 in the response on 12/06/2021. Claims 2, 10, and 16 have been canceled at this time. Claims 4, 12, and 18 were previously canceled.  New claim 21 has been added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-3, 5-9, 11, 13-15, 17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims  1-3, 5-9, 11, 13-15, 17 and 19-21 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 9 and system Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
receiving, by one or more computer processors, training data, wherein the training data includes one or more re-defined rules associated with determining one or more solutions to a supply chain disruption;
receiving, by one or more computer processors, a query associated with the supply chain disruption; 
retrieving, by the one or more computer processors, data corresponding to the supply chain disruption; 
based on the received training data and the retrieved data, determining, by the one or more computer processors, one or more solutions to the supply chain disruption; 
generating, by one or more computer processors, a confidence score for each of the one or more solutions;
determining, by one or more computer processors, the confidence score of a first solution of the one or more solutions exceeds a pre-defined threshold value;
responsive to determining the first solution exceeds the pre-defined threshold value, automatically performing, by one or more computer processors, the first solution; 
detecting, by the one or more computer processors, via conative analytics, one or more patterns associated with the first solution.
receiving, by the one or more computer processors, feedback associated with the one or more solutions from a user; and 
adding, by the one or more computer processors, the received feedback and the one or more detected patterns into the training data.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Receiving data corresponding to a supply train disruption and determining one or more solutions, selecting a particular solution, and recognizing a pattern, and collecting user feedback recites concepts performed in the human mind but for the recitation of a generic computer components.  That is, other than reciting “by one or more computer processors”, nothing in the claim elements precludes the step(s) from practically being performed in the mind.  For example, but for the “by one or more computer processors” language, “receiving a query for a supply chain disruption and retrieving data corresponding to a supply chain disruption encompasses a user gathering data regarding a supply chain disruption.  Similarly, determining one or more solutions, displaying said possible solutions, and collecting training data and including feedback data, is a process, that under broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more computer processes in Claim 1 is just applying generic computer components to the recited abstract limitations.  The computer program product in Claim 9 appears to be just software.  Claims 9 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more computer processors (Claim 1) one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices (claim 9) and/or computer system comprising one or more computer processors and one or more computer readable storage devices (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims1, 9, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification paras. [0013, 0014, 0016] about implantation using general purpose or special purpose computing devices (Server computer 108 can be a standalone computing device, a management server, a web server, a mobile computing device, or any other electronic device or computing system capable of receiving, sending, and processing data. In other embodiments, server computer 108 can represent a server computing system utilizing multiple computers as a server system, such as in a cloud computing environment. In another embodiment, server computer 108 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with client computing device 104 and other computing devices) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 3, 5-8, 11, 13-14, 16-17, and 19-20 further define the abstract idea that is present in their respective independent claims 1, 9, 15, and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-4, 5-8, 10-11, 13-14, 16-17, and 19-20 are directed to an abstract idea.  Thus, the claims 1-3, 5-11, 13-17 and 19-20 are not patent-eligible.
	
Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. Regarding the argument related to the rejection 35 U.S.C. § 101 (remarks pages 10-15) the applicants cite the USPTO 2019 guidance and proceeded through the steps started with Step 1.  The arguments continue (remarks pages 10 and 11) with Step 2A Prong 2, that claim 1 is not directed to any of the three groupings of abstract ideas.  The Applicant proceeds to then cite almost the entirety of claim 1 and argues that the claim is more than a mental process.  Specifically, the remarks stage that claim 1 is “a machine implemented method to improve efficiency of a supply chain process by employing a cognitive tool that can quickly analyze all available data and suggest one or more solutions to a supply chain disruption, thereby optimizing costs, which minimizing length of time to resolution, and managing risk.”  The arguments include that detecting, via conative analytics, one or more patterns associated with the selected solution.  Receiving feedback from a user.  And adding the feedback and one or more detected patterns into the training data is a technical solution to improve future recommendations, via machine learning, which cannot be construed as a mental process.  Further the arguments state that proactive analyzation of potential supply chain disruptions cannot be processed in a reasonable amount of time.  The Applicants position is that claim 1 is not directed to a judicial exception and is therefore patent eligible. 

The Examiner does not agree with the arguments.  First, the arguments are not persuasive as the Examiner clearly states that the method of improving efficiency of a supply chain process while optimizing cost, risk, or minimizing resolution time is not more than a mental process.  But for the claimed “by a processor” the steps are ones which can be performed by the human mind.  The use or application of a generic computer or processor does not overcome the judicial exception and is merely using a computer as a tool to perform the abstract idea. Second, the courts have decided on multiple occasions that optimization and improved efficiency when performed by a generic computer or processor is insufficient to render a claim eligible (OIP Technologies, Inc. v. Amacon.com, Inc).  Third, the Applicants argument that adding feedback to the training data is a technical solution to improve machine learning is not persuasive and also incorrect.  Adding feedback data is not a technical solution.  Also, the claim does not include any machine learning limitation.  Further, the feedback of one or more patterns being added to “training data” is not sufficient since there is no training steps as part of the claims and no machine learning algorithm or model either.  The addition of generic machine learning is not more than using a generic computer to perform the otherwise abstract idea.  Fourth, the “reasonable amount of time” argument is not persuasive as what is “reasonable” is subjective.  What one-person thinks is reasonable may not be reasonable to another.  There is no set or hard deadline or timeframe for a “reasonable” amount of time.  

Argument continue (remarks pages 12-14) with arguments in view of step 2A Prong 2.  The applicant’s arguments are that claim 1 is integrated into a practical application such that the claim does not monopolize the exception.  Specifically the argument is that the practical application of mitigating risk and that the additional elements should meaningfully limit the exception.  

The Examiner disagrees with the Applicant that the claims are integrated into practical application.  Mitigating risk with a generic computer used as a tool falls into certain methods of organizing human activity.  In this case identifying a supply chain disruption and evaluating risk using generic computer elements is not indicative of practical application. 

Regarding Step 2B the Applicant argues that the claims provide significantly more than the recited judicial exception and believes that the claim includes unconventional steps that confine the claim as a particular use application to improvement to the technical field of supply chain management.  The Applicants recite almost the whole claim as unconventional steps and is a computer implemented technique.  Further (remarks page 14) the argument includes where the Office action states that there is not system, feature, or element which is being trained with the training data.  The applicant argues that the conative tool is trained with the training data to determine a solution to the supply chain disruption.  

The Examiner disagrees with the arguments.  The Examiner does not agree with the unconventional steps which yield a particular improvement.  The argument about “based on the received training data” is not persuasive as the training data is not being used in a training step.  The claims are determining solutions based on two forms of data (training and retrieved) but the Examiner does not find the training data to be used for training.  A determination based on one or more sets of data is not training.  Second, the claims state that the training data includes pre-defined rules but there is not further information regarding how the rules are used.  What are the rules doing to aid or make a determination?  Also, is the training data with pre-defined rules supposed to be used train some element or model or are the rules supposed to be applied to the determining of a solution.  

Lastly the arguments (remarks pages 14-15) argue that the claims are innovative enough over routine and conventional since there is not cited prior art against the subject matter.

The Examiner is not persuaded.  Arguments regarding the lack of prior art (taken from PTAB decision 13/1584326): An abstract idea does not transform into an inventive concept just because the prior art does not disclose or suggest it.

In summary, the amendments and related arguments do not overcome the rejections under 35 U.S.C. § 101.  The application is not in condition for allowance as alleged by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        May 31, 2022